Citation Nr: 0125146	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  99-15 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to additional special monthly compensation (SMC) 
for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active military service from January 1944 to 
July 1946.  He died in February 1987.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  This case was previously before 
the Board in March 2001.


FINDING OF FACT

The veteran's service-connected disabilities did not render 
him in need of the regular aid and attendance of another 
person.


CONCLUSION OF LAW

The criteria for entitlement to additional special monthly 
compensation for purposes of accrued benefits have not been 
met.  38 U.S.C.A. §§ 1110, 1114, 5103, 5103A, 5107, 5121 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.350, 3.352 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the appellant 
and her representative of any information and evidence needed 
to substantiate and complete a claim.  The Board finds that 
the July 2001 supplemental statement of the case provided to 
the appellant specifically satisfied the requirements of 
38 U.S.C.A. § 5103 of the new statute in that it clearly 
notified the appellant of the evidence necessary to 
substantiate her claim.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  The appellant 
has not referenced any unobtained evidence that might aid her 
claim or that might be pertinent to the bases of the denial 
of her claim.  Further, in May 2001 the appellant was advised 
of the new duty to assist provisions.  However, the 
appellant's attorney indicated that there were no additional 
medical records to be submitted.  The Board thus finds that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.

Accrued benefits are defined as "periodic monetary benefits . 
. . to which an individual was entitled at death under 
existing ratings or decisions or those based on evidence in 
the file at date of death."  38 U.S.C. § 5121(a).  These 
periodic benefits owed to an individual at the time of death 
are then paid to that individual's spouse, children, or 
parents.  Id.  A claimant seeking payment under this section 
may receive up to two years' worth of "due and unpaid" 
periodic benefits.  Id.  Aid and attendance compensation is 
among those periodic benefits contemplated by this statute.  
Aid and attendance compensation is an additional monthly 
compensation for those veterans who are so disabled that they 
need regular aid and attendance.  38 C.F.R. § 3.350.  In 
order to qualify for this additional compensation, the 
claimant must meet the parameters set forth by regulation.  
See 38 C.F.R. § 3.352.

SMC at the rate provided under 38 U.S.C.A. § 1114(l) is 
payable in cases where the veteran is so helpless as to be in 
need of regular aid and attendance.  The criteria for 
determining that a veteran is so helpless as to be in need of 
regular aid and attendance are contained in 38 C.F.R. § 
3.352(a).  The following will be accorded consideration in 
determining the need for regular aid and attendance: the 
inability of the claimant to dress or undress himself or to 
keep himself ordinarily clean and presentable; a frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); the inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; an inability to attend to the wants of 
nature; or an incapacity, whether physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers incident to his or her 
daily environment.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

The Board observes that the veteran had been found to be 
entitled to SMC based on the following: rate equal to 38 
U.S.C.A. § 1114(k) on account of the anatomical loss of one 
foot; and rate equal to 38 U.S.C.A. § 1114(s) on account of 
cardiovascular disease rated 100 percent and additional 
service-connected disabilities of amputation right leg, 
arthritis left knee, independently ratable at 60 percent or 
more.

The appellant and her representative essentially claim that 
the appellant should be entitled to accrued SMC benefits 
(regular aid and attendance) from the time of the veteran's 
August 1985 stroke.

The Board observes that entitlement to accrued benefits must 
be determined based on evidence that was either physically or 
constructively in the veteran's file at the time of his 
death.  See Hayes v. Brown, 4 Vet. App. 353, 358-359 (1993).

The evidence for consideration in this case includes a 
private discharge summary indicating that the veteran was 
admitted in August 1985 with a history of sudden onset of 
aphasia and mild right hemiparesis.  It was noted that the 
veteran's mental status would "fluctuate at times."  The 
veteran was unable to point to the ceiling on command but was 
able to carry on a simple conversation.  Some improvement was 
noted during the veteran's 10 day hospitalization.  The 
veteran was discharged to the care of his wife and daughter.

In a letter dated in August 1986, the veteran indicated that 
he had to use a cane at all times; he stated that his 
condition had worsened over the prior two years.

In a letter dated in January 1987, the appellant indicated 
that since the August 1985 stroke, the veteran had difficulty 
getting about, especially since he had right side weakness, 
the side of his amputation.  The veteran had such 
difficulties climbing stairs that the family moved to a 
ranch-style house in April 1986.  The veteran had fallen 
because of his weakness and reached the point where he could 
not walk without a cane.

In a letter dated in January 1987, the daughter of the 
veteran and appellant indicated that the veteran's August 
1985 stroke had resulted in the veteran being unable to walk 
without the assistance of an aid such as a cane.  

In a letter dated in January 1987, the veteran's private 
physician stated that the veteran suffered from significant 
neurological problems that impaired the veteran's balance.

The veteran's death certificate indicates that he died in 
February 1987 of ventricular failure due to end stage 
cardiomyopathy.

The Board notes that although the evidence is limited in this 
case, there has been no showing that the veteran (at or near 
the time of his death) was unable to perform such daily 
activities as self-feeding, dressing, bathing, shaving, and 
using the toilet.  Although the veteran had significant 
difficulties with ambulating, it appears that the veteran was 
able to protect himself from the hazards and dangers of his 
daily environment.  Further, while the veteran had right side 
weakness, it appears that he was able to use his upper 
extremities.  In short, there is no indication that the 
veteran was in need of the regular aid and attendance of 
another person.  As such, the appellant's claim of 
entitlement to additional special monthly compensation for 
purposes of accrued benefits must be denied.

The Board observes that the appellant's representative has 
argued that the veteran was entitled to regular aid and 
attendance benefits under the provisions of 38 U.S.C.A. § 
1114(r)(1) and 38 U.S.C.A. § 1114(r)(2).  However, in order 
to qualify for a higher rate of SMC under these provisions, a 
showing of regular aid and attendance must be made.  As such 
a showing has not been made in this case, entitlement to a 
higher rate of aid and attendance benefits under U.S.C.A. 
§ 1114(r)(1) and 38 U.S.C.A. § 1114(r)(2) is not for 
application in this case.

In reaching its determination that the veteran was not 
entitled to regular aid and attendance benefits, the Board 
wishes to emphasize its awareness that the veteran obviously 
had extensive functional impairment from his service-
connected disabilities.  However, as to the specific benefit 
sought on appeal, the evidence as to the extent of 
impairment, exclusively from service-connected disabilities 
does not establish that the veteran was "helpless," as that 
term is defined by governing criteria.  There is not an 
approximate balance of positive and negative evidence 
regarding the issue on appeal as to warrant application of 
the doctrine of benefit of doubt.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to additional special monthly compensation for 
purposes of accrued benefits is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

